Exhibit 10.1

 

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of June 23,
2014, by and between First Bank of Georgia, a Georgia state-chartered bank (the
“Bank”) and Remer Y. Brinson, III (the “Officer”), to become effective
immediately following the closing of that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated on or about the date hereof by and between State
Bank Financial Corporation (the “Holding Company”) and Georgia-Carolina
Bancshares, Inc., the holding company for the Bank (“Seller”) The date of such
Closing is referred to herein as the “Effective Date.” Capitalized terms used
but not defined herein shall have the same meanings as in the Merger Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Holding Company and Seller have made and entered into the Merger
Agreement, pursuant to which Seller will merge with and into the Holding Company
and the Bank will become a wholly-owned subsidiary of the Holding Company;

 

WHEREAS, a condition to the obligations of the Holding Company under the Merger
Agreement is that the Officer terminate the Severance Protection Agreement
between First Bank of Georgia and Officer dated September 4, 2000 (the
“Severance Protection Agreement”) and waive the right to receive any severance
payments that he would otherwise be entitled to receive under the Severance
Protection Agreement (Officer shall still be entitled to receive such other
benefits and vesting of equity awards to the extent set forth in the Merger
Agreement);

 

WHEREAS, the board of directors of the Bank has determined that it is in the
best interests of the Bank and its shareholders to enter into this Agreement in
order to assure that the Bank will have the continued dedication of the Officer
after the Effective Date, notwithstanding the possibility, threat or occurrence
of a Change of Control (as defined herein) of the Bank or the Holding Company;

 

WHEREAS, in accordance with the foregoing, the Bank will make a severance
payment to the Officer if the Officer’s employment is terminated by the Bank
without Cause or by the Officer for Good Reason (as such terms are defined
herein) following, or within six (6) months prior to, a Change in Control, all
as specifically set forth in this Agreement; and

 

WHEREAS, the Officer has determined that it is in the best interests of the
Officer to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

1.     CERTAIN DEFINITIONS.

 

(a)     “Affiliated Company” means any company controlled by, controlling or
under common control with the Bank or the Holding Company.

 

(b)     “Bank Information” means Confidential Information and Trade Secrets.

 

(c)     “Change of Control” means any of the following events described in
paragraphs (i) through (iii) below.

 

(i)     the acquisition by any person or persons acting in concert of the then
outstanding voting securities of the Bank or the Holding Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote more than fifty percent (50%) of any class of voting securities of
the Bank or the Holding Company;

 

(ii)     the approval by the shareholders of the Bank or the Holding Company of
a reorganization, merger or consolidation, with respect to which persons who
were the shareholders of the Bank or the Holding Company immediately prior to
such reorganization, merger or consolidation do not, immediately thereafter, own
more than fifty percent (50%) of the combined voting power entitled to vote in
the election of directors of the reorganized, merged or consolidated company’s
then outstanding voting securities;

 

(iii)     the sale, transfer or assignment of all or substantially all of the
assets of the Bank or the Holding Company to any third party; or

 

(iv)     within any twelve-month period, the persons who were directors of the
Holding Company immediately before the beginning of such twelve-month period
(the “Incumbent Directors”) shall cease to constitute at least a majority of
such Board of Directors; provided that any director who was not a director as of
the Effective Date shall be deemed to be an Incumbent Director if that director
was elected to such Board of Directors by, or on the recommendation of or with
the approval of, at least two-thirds (2/3) of the directors who then qualified
as Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed to be an Incumbent
Director;

 

provided, however, that for the avoidance of doubt, the closing of the Merger
will not constitute a Change of Control under this Agreement; provided, further,
that any subsequent merger, consolidation or similar business combination of the
Bank and State Bank and Trust Company (a “Subsidiary Combination”) will not
constitute a Change of Control under this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, no such event shall
constitute a Change of Control unless such applicable event also qualifies as a
change in the ownership or effective control of the Bank or the Holding Company,
or in the ownership of a substantial portion of the assets of the Bank or the
Holding Company, in each case, within the meaning of Code (as defined below in
Section 6 of this Agreement) Section 409A(a)(2)(A)(v) and Treasury Regulations
promulgated thereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     “Change of Control Period” means the period commencing on the Effective
Date and ending one (1) year following the Effective Date; provided, however,
that, commencing one (1) year following the Effective Date, and each one-year
anniversary of such date (such date and each such one-year anniversary thereof,
the “Renewal Date”) unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate one (1) year from such
Renewal Date, unless, at least ninety (90) days prior to the next Renewal Date,
the Bank shall give notice to the Officer that the Change of Control Period
shall not be so extended.

 

(e)     “Confidential Information” means data and information relating to the
Business of the Bank or an Affiliated Company (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Officer or of which the
Officer became aware as a consequence of or through the Officer’s relationship
to the Bank or an Affiliated Company and which has value to the Bank or an
Affiliated Company and is not generally known to its competitors. Without
limiting the foregoing, Confidential Information shall include:

 

(i)     the names, addresses and banking requirements of the customers of the
Bank and the nature and amount of business done with such customers;

 

(ii)     the names and addresses of employees and other business contacts of the
Bank;

 

(iii)     the particular names, methods and procedures utilized by the Bank in
the conduct and advertising of its business;

 

(iv)     application, operating system, communication and other computer
software and derivatives thereof, including, without limitation, sources and
object codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Bank; and

 

(v)     marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Bank’s manner of doing business.

 

Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank or the Holding Company (except
where such public disclosure has been made by the Officer without authorization)
or that has been independently developed and disclosed by others, or that
otherwise enters the public domain through lawful means.

 

(f)     “Trigger Date” means the first date during the Change of Control Period
(as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if the Officer’s employment with the
Bank is terminated by the Bank without Cause or by the Officer for Good Reason
(as such terms are defined herein) within the six (6) month period prior to the
date on which the Change of Control occurs and if such Change of Control is
consummated (such a termination of employment, an “Anticipatory Termination”),
then for all purposes of this Agreement the “Trigger Date” means the date
immediately prior to the date of such termination of employment.

 

 
3

--------------------------------------------------------------------------------

 

 

(g)     “Trade Secrets” means any information, including a formula, pattern,
compilation, program, device, method, technique, or process, that (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy, or
otherwise meets the definition of Trade Secret under the Georgia Trade Secrets
Act of 1990, as it may be amended from time to time, or any similar statute
which replaces such Act. Information which does not meet the definition of Trade
Secret shall nevertheless be considered Confidential Information to the extent
it is within the definition of Confidential Information.

 

2.     EMPLOYMENT.

 

The Officer and the Bank acknowledge that the employment of the Officer by the
Bank is “at will” and the Officer shall have no rights under this Agreement
unless the Officer is terminated by the Bank without Cause or by the Officer
with Good Reason during the period commencing on the Trigger Date and ending on
the first anniversary of such date.

 

3.     TERMS OF AT WILL EMPLOYMENT.

 

(a)     During the term of his or her employment by the Bank, and excluding any
periods of vacation and sick leave to which the Officer is entitled, the Officer
agrees to devote reasonable attention and time to the business and affairs of
the Bank and, to the extent necessary to discharge the responsibilities assigned
to the Officer by the Board of Directors or the Chief Executive Officer and to
use the Officer’s reasonable best efforts to perform faithfully and efficiently
such responsibilities.

 

(b)     During the term of this Agreement, the Officer will not, without the
prior written consent of the Bank, directly or indirectly other than in the
performance of the duties hereunder, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise, except: (i) with respect to any family businesses of the Officer not
in competition with the Business of the Bank for which the rendering of such
services will not have an adverse effect upon the Officer’s performance of his
or her duties and obligations hereunder; (ii) that the Officer shall be
permitted to engage in charitable and community affairs provided that such
activities do not interfere with the performance of his or her duties and
responsibilities enumerated herein; and (iii) to give attention to the Officer’s
investments provided that such activities do not interfere with the performance
of his or her duties and responsibilities enumerated herein and that such
investments shall not result in the Officer’s collectively owning beneficially
at any time five percent (5%) or more of the equity securities of any business
in competition with the Business of the Bank (as defined below).

 

4.     TERMINATION OF EMPLOYMENT.

 

(a)          Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)     conduct by the Officer that (x) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Officer’s office and
(y) is demonstrably likely to lead to material injury to the Bank (including
harm to its business reputation) or resulted or was intended to result in direct
or indirect gain to or personal enrichment of the Officer;

 

 
4

--------------------------------------------------------------------------------

 

 

(ii)     conduct resulting in the conviction of the Officer of a felony or any
crime involving dishonesty, moral turpitude, theft or fraud;

 

(iii)     material breach of the Officer’s obligations under this Agreement;

 

(iv)     intentional breach by the Officer of any of the Bank’s policies and
procedures;

 

(v)     the failure by the Officer to perform the Officer’s assigned duties or
to follow reasonable instructions from the Officer’s supervisor; or

 

(vi)     conduct by the Officer which results in the permanent removal of the
Officer from his or her position as an officer or employee of the Bank pursuant
to a written order by any regulatory agency with authority or jurisdiction over
the Bank.

 

For purposes of clauses (i), (iii), (iv) and (v) of this Section, “Cause” shall
not exist for any action which is remedied by the Officer within thirty (30)
days after receipt of written notice thereof given by the Bank. The Bank must
notify the Officer of any event that constitutes Cause within sixty (60) days
following the existence of such event or such event shall not constitute Cause
under this Agreement.

 

(b)     Good Reason. For purposes of this Agreement, “Good Reason” shall mean a
material diminution in the compensation, duties and responsibilities of the
Officer or a transfer of the Officer to another location more than thirty (30)
miles from the location of the office where the Officer is employed at the time
of the Change in Control, excluding for this purpose an isolated, insubstantial
and inadvertent action taken in good faith and which is remedied by the Bank
within thirty (30) days after receipt of notice thereof given by the Officer
(each of these an “Event” for purposes of this Section 4(b)). The Officer must
notify the Bank of any Event that constitutes Good Reason within thirty (30)
days following the Officer’s knowledge of the existence of such Event or such
Event shall not constitute Good Reason under this Agreement. Notwithstanding the
foregoing, “Good Reason” shall not include (i) a change in the Officer’s
reporting requirements following a Change in Control or Subsidiary Combination
or (ii) a change in the Officer’s title following a Change in Control or
Subsidiary Combination.

 

(c)     Notice of Termination. Any termination (i) by the Bank for Cause or (ii)
by the Officer for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 9(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Officer’s
employment under the provision so indicated and (iii) specifies the termination
date (which date shall not be more than thirty (30) days after the giving of
such notice; provided, however, if the Officer is terminating for Good Reason,
or the Bank is terminating the Officer for Cause under Section 4(a)(i), (iii),
(iv) and (v), such date shall not be less than thirty (30) nor more than
forty-five (45) days after giving of such notice). The failure by the Officer or
the Bank to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Officer or the Bank, respectively, hereunder or preclude the Officer or
the Bank, respectively, from asserting such fact or circumstance in enforcing
the Officer’s or the Bank’s rights hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination, or any later date specified therein, as the case may
be. The Bank and the Officer shall take all steps necessary (including with
regard to any post-termination services by the Officer) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which the separation from service
takes place shall be the “Date of Termination.”

 

5.     Covenants Necessary to the Bank’s Business.

 

(a)     Non-Solicitation of Customers. The Officer covenants and agrees that,
while employed and for a period of one (1) year following termination of
employment, the Officer will not, either directly or indirectly, on the
Officer’s own behalf or in the service or on behalf of others, in competition
with the Business of the Bank (as defined below), solicit, entice or recruit for
a Competing Business (as defined below), attempt to solicit, entice or recruit
for a Competing Business, or attempt to divert or appropriate to a Competing
Business, any actual or prospective customer of the Bank or an Affiliated
Company with whom the Officer had contact on behalf of the Bank or an Affiliated
Company during the twelve (12) months prior to the date of the termination of
employment. For the purposes of this Agreement, “Business of the Bank” means the
business conducted by the Bank, which is the business of banking, including the
solicitation of time and demand deposits, payroll services and the making of
residential, consumer, commercial and corporate loans. “Competing Business”
shall mean any business that, in whole or in part, is the same as or
substantially similar to the Business of the Bank. Nothing in this Section 5(a)
is intended to prohibit general advertising or general solicitation not
specifically directed at customers of the Bank or an Affiliated Company.

 

(b)     Non-Solicitation of Employees. The Officer covenants and agrees that,
while employed and for a period of one (1) year following termination of
employment, the Officer will not, either directly or indirectly, on the
Officer’s own behalf or in the service or on behalf of others, solicit, entice,
encourage, cause, or recruit any person employed by the Bank or an Affiliated
Company and whether or not such employment is pursuant to written agreement and
whether or not such employment is for a determined period or is at will, to
leave such person’s employment with the Bank or an Affiliated Company to join a
Competing Business. Nothing in this Section 5(b) is intended to prohibit general
advertising or general solicitation not specifically directed at employees of
the Bank or an Affiliated Company.

 

(c)     Non-Competition. The Officer covenants and agrees that, while employed
and for a period of one (1) year following termination of employment, the
Officer will not (except on behalf of or with the prior written consent of the
Holding Company, which consent may be withheld in the Holding Company’s sole and
absolute discretion), within the Area, as defined herein, either directly or
indirectly, on his or her own behalf, or in the service of or on behalf of
others, as an employee (or in any other capacity) where his or her duties and
responsibilities are similar to those undertaken for the Bank, engage in any
business which is the same as or essentially the same as the Business of the
Bank; provided, however, that the restrictions set forth in this Section 5(c)
shall only apply to the extent that the Officer is receiving the Severance
Payment. Notwithstanding the foregoing, the Bank agrees that the Officer may own
up to 5% of the voting shares of any financial institution engaged in the
Business of the Bank in the Area. For purposes of this Section 5(c), the term
Area shall be defined as Richmond, Columbia, Burke, Jefferson, McDuffie, and
Warren Counties, Georgia and Aiken County, South Carolina.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     Consideration for Covenants. The Officer covenants and agrees that the
payment of any Severance Payment (as defined in Section 6(b)) shall be subject
to and expressly conditioned upon the Officer’s compliance with the covenants
set forth in subparagraphs (a), (b) and (c) above. Should the Officer fail to
comply with these covenants, the Bank shall not be required to make the
Severance Payment (or any portion of the Severance Payment that remains unpaid),
and the Officer shall be required to repay any portion of the Severance Payment
that the Officer has already received from the Bank.

 

(e)     Bank Information.

 

(i)     Ownership of Information. All Bank Information received or developed by
the Officer while employed by the Bank will remain the sole and exclusive
property of the Bank.

 

(ii)     Duty with Respect to Bank Information. The Officer agrees (x) to hold
Bank Information in strictest confidence, and (y) not to use, duplicate,
reproduce, distribute, disclose or otherwise disseminate Bank Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Bank Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Officer is required by law to disclose any
Bank Information, the Officer will not make such disclosure unless (and then
only to the extent that) the Officer has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Bank when the Officer becomes aware that such
disclosure has been requested and is required by law. The obligations under this
Section 5(e) shall remain in effect for so long as such information constitutes
Confidential Information, or three years, whichever is shorter and shall survive
termination of this Agreement for so long as is permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 to -767, with respect to
Trade Secrets.

 

(iii)     Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of the Officer’s employment with the Bank, the
Officer will promptly deliver to the Bank all property belonging to the Bank,
including without limitation all Bank Information then in the Officer’s
possession or control.

 

(f)     Understanding of Covenants. Each covenant of this Agreement shall be
deemed and shall be construed as a separate and independent covenant and, should
any part or provision of any such covenants be declared unlawful, void or
unenforceable by any court of competent jurisdiction, such illegality, voidness
or unenforceability shall in no way render unlawful, void or unenforceable any
other part or provision of this Agreement or any other separate covenant not
declared unlawful, void or unenforceable. If any court of competent jurisdiction
determines that all or any portion of any such covenant is against the policy of
the laws of the State of Georgia, the Officer hereby requests that any reviewing
court modify any such covenant to comport with the reasonable intent and
expectations of the parties and in favor of providing reasonable protection to
the Bank’s and Holding Company’s legitimate business interests, and grant only
the relief reasonably necessary to protect such interests and to achieve the
original intent of the parties to the extent possible, as long as the
modification does not render the covenant more restrictive with regard to the
Officer than as originally drafted by the parties. The Officer acknowledges that
such modification may include, but is not limited to, severing or removing that
part of a covenant that would otherwise make the entire covenant unenforceable,
or enforcing the provisions of a covenant to the extent that the provisions are
reasonable. Any covenants so modified, any partially enforceable provisions, and
all remaining provisions of the Agreement shall remain in full force and effect.

 

 
7

--------------------------------------------------------------------------------

 

 

(g)     Remedies. The Officer agrees that a breach of any of the covenants of
this Section 5 would cause material and irreparable harm to the Bank that would
be difficult or impossible to measure, and that damages or other legal remedies
available to the Bank for any such injury would, therefore, be an inadequate
remedy for any such breach. Accordingly, the Officer agrees that if he or she
breaches any term of this Section 5, the Bank shall be entitled, in addition to
and without limitation upon all other remedies the Bank may have under this
Agreement, at law or otherwise, to obtain injunctive or other appropriate
equitable relief, without bond or other security, to restrain any such breach.
Such equitable relief in any court shall be available to the Bank in lieu of, or
prior to or pending determination in any arbitration proceeding. In the event
the enforceability of any of the terms of this Agreement shall be challenged in
court and the Officer is not enjoined from breaching any of the protective
covenants, then if a court of competent jurisdiction finds that the challenged
protective covenant is enforceable, the time periods shall be deemed tolled upon
the filing of the lawsuit challenging the enforceability of this Agreement until
the dispute is finally resolved and all periods of appeal have expired.

 

6.     OBLIGATIONS OF THE BANK UPON TERMINATION.

 

(a)     Payment Trigger. If, during the one year period commencing on the
Trigger Date and ending on the first anniversary of the Trigger Date, (i) the
Bank shall terminate the Officer’s employment without Cause, or (ii) the Officer
shall terminate employment for Good Reason, then the Bank shall pay to Officer
the Severance Payment (defined below).

 

(b)     Severance Payment. The “Severance Payment” shall be an amount equal to
two (2) times the average of the Officer’s base salary over the last three (3)
full fiscal years (or the average annualized compensation paid to the Officer
for such shorter period as the Officer has been employed by the Bank) prior to
the Date of Termination. The Severance Payment shall be payable to the Officer
as follows:

 

(i)     The Severance Payment, if any is due hereunder, shall be paid to the
Officer in a lump sum not later than thirty (30) days following the Officer’s
Date of Termination except in the event of an Anticipatory Termination.

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)     In the event of an Anticipatory Termination, the Severance Payment
shall be paid to the Officer in a lump sum not later than thirty (30) days
following the date of the Change of Control.

 

In the event that the aggregate of all payments or benefits made or provided to
the Officer under this Agreement and under all other plans, programs or
arrangements of the Bank or any Affiliated Company (the “Aggregate Payment”)
constitutes a parachute payment, as such term is defined in Section 280G(b)(2)
of the Code (a “Parachute Payment”), such payments and benefits shall be reduced
or eliminated, as determined by the Holding Company, in the following order: (i)
any cash payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and
(iv) any vesting or accelerated delivery of equity awards, in each case in
reverse order beginning with the payments or benefits that are to be paid the
farthest in time from the date that triggers the applicable excise tax, until
the amount of the remaining Aggregate Payment is one dollar less than the amount
that would constitute as a parachute payment. The determination of whether the
Aggregate Payment constitutes a Parachute Payment and, if so, the amount to be
paid to the Officer and the time of payment pursuant to this Section 6 shall be
made by an independent accounting firm (the “Accounting Firm”) selected by the
Holding Company. The Accounting Firm shall be a nationally recognized United
States public accounting firm which has not, during the two years preceding the
date of its selection, acted in any way on behalf of (x) the Holding Company or
any affiliate thereof or (v) the Officer. Notwithstanding the foregoing, the
foregoing shall not apply, and Officer shall be entitled to receive the gross-up
payment to which the Officer is entitled in accordance with the First Bank of
Georgia Supplemental Executive Retirement Plan (the “SERP”) as of the Effective
Date, with respect to any Payments (as defined in the SERP) that Officer will be
paid or provided prior to or in connection with the transactions that are the
subject of the Merger Agreement.

 

Notwithstanding the foregoing, if any amount paid pursuant to this Section 6(b)
is deferred compensation within the meaning of Section 409A of the Code and as
of the Date of Termination the Officer is a Specified Employee, amounts that
would otherwise be payable during the six-month period immediately following the
Date of Termination shall instead be paid, with interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code, on the first business day after the date that is six months following the
Officer’s “separation from service” within the meaning of Section 409A of the
Code (the “Delayed Payment Date”). As used in this Agreement, the term
“Specified Employee” means a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
By way of clarification, “specified employee” means a “key employee” (as defined
in Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of
the Bank. The Officer shall be treated as a key employee if the Officer meets
the requirement of Section 416(i)(1)(A)(i), (ii), or (iii) at any time during
the twelve (12) month period ending on an “identification date”. For purposes of
any “Specified Employee” determination hereunder, the “identification date”
shall mean the last day of each calendar year.

 

 
9

--------------------------------------------------------------------------------

 

 

7.     SUCCESSORS.

 

(a)     This Agreement is personal to the Officer and without the prior written
consent of the Bank shall not be assignable by the Officer otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Officer’s legal representatives.

 

(b)     This Agreement shall inure to the benefit of and be binding upon the
Bank and its successors and assigns.

 

(c)     The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank or the Holding Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Bank would be required to perform it if no such succession had taken
place. As used in this Agreement, “the Bank” shall mean First Bank of Georgia as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, including specifically any acquirer of the Holding Company,
its business and/or assets.

 

8.     COMPLIANCE WITH SECTION 409A.

 

(a)     This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.

 

(b)     Any provision that would cause this Agreement to fail to comply with
Section 409A of the Code shall be amended to comply with Section 409A of the
Code, which amendment shall be retroactive to the extent permitted under Section
409A of the Code. The Bank and the Officer agree that they will execute any and
all amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with Section 409A of the Code.

 

(c)     The Bank makes no representation or warranty as to the tax effect of any
of the preceding provisions, and the provisions of this Agreement shall not be
construed as a guarantee by the Bank of any particular tax effect to the Officer
under this Agreement. The Bank shall not be liable to the Officer or any other
person if any payment made under this Agreement is determined to result in the
imposition of an excise tax, penalty or interest under Section 409A of the Code,
nor if the Bank in good faith reports any payment made under this Agreement as
an amount includible in gross income under Section 409A of the Code.

 

9.     MISCELLANEOUS.

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery (which shall include delivery via Federal
Express or UPS) to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

 

If to the Officer:

     

___________________

 

___________________

 

___________________

     

If to the Bank:

     

3527 Wheeler Road

 

Augusta, Georgia 30909

 

Attention: Chief Executive Officer

     

With a copy to:

     

State Bank Financial Corporation

 

3399 Peachtree Road, NE, Suite 1900

 

Atlanta, Georgia 30326

 

Attention: J. Daniel Speight, Jr.

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)     If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or circumstance shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it valid, enforceable and
legal; provided, however, if the provision so held to be invalid, unenforceable
or otherwise illegal cannot be reformed so as to be valid and enforceable, then
it shall be severed from, and shall not affect the enforceability of, the
remaining provisions of the Agreement.

 

(d)     The Bank may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)     Except for the Offer Letter dated on or about the date hereof (the
“Offer Letter”), this Agreement embodies the entire agreement between the
parties with respect to the subject matter addressed herein. By execution of
this Agreement, the Officer acknowledges and agrees that the Severance
Protection Agreement is terminated immediately prior to the Effective Date and
the Officer hereby waives the right to receive any severance payments or other
benefits that he would otherwise be entitled to receive under the Severance
Protection Agreement (except for such other benefits and vesting of equity
awards as are set forth in the SERP (which shall continue pursuant to its terms)
or the Merger Agreement).

 

THE PARTIES’ SIGNATURES ARE CONTAINED ON THE FOLLOWING PAGE.

  

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

FIRST BANK OF GEORGIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ William D. McKnight

 

 

Name:

William D. McKnight

 

 

Title:

Chairman

 

           

 



OFFICER

 

        /s/ Remer Y. Brinson, III     

Remer Y. Brinson, III

 

 

 

 

SIGNATURE PAGE TO SEPARATION AGREEMENT

 

 

12